Title: To John Adams from John Quincy Adams, 12 November 1822
From: Adams, John Quincy
To: Adams, John


				
					Dear Sir.
					Washington 12. Novr. 1822.
				
				I take pleasure in introducing to your acquaintance the Revd. Mr Barber, who has been some years attached to the Catholic Seminary at this place and to the College at Georgetown, and is now going to reside at Claremont in New Hampshire. In passing through Boston he proposes to pay you a visit, from which I am persuaded you will derive equal satisfaction with him.I am, Dear Sir, your faithful and affectionate Son
				
					J. Q. Adams.
				
				
			